ORDER
This matter came before the Court on the Application of Thomas L. Lilly to resign from the Maryland Bar. The Court having examined the Application for Resignation and the Response of Bar Counsel, it is this 11th day of September 2007
ORDERED, that the Application for Resignation be and is hereby ACCEPTED.
It is further
ORDERED, that the Clerk of this Court shall strike the name of Thomas L. Lilly from the register of attorneys in this Court and shall certify that fact to the trustees of the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State.
It is further
ORDERED, that the Clerk shall notify the National Lawyer Regulatory Data Bank of the American Bar Association.